977 F.2d 573
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Restoney ROBINSON, Petitioner-Appellant,v.Katherine TURNER;  David G. Shofner;  Mike Thomson;  ChaplinBaker;  Aaron J. Johnson;  Captain Tingen;Sergeant Talbert; Sergeant Adams,Respondents-Appellees.
No. 92-6804.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 28, 1992Decided:  October 16, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.
Restoney Robinson, Appellant Pro Se.
Richard Norwood League, Office of the Attoeney General of North Carolina, Raleigh, North Carolina, for Appellees.
M.D.N.C.
DISMISSED.
Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Restoney Robinson appeals from the district court's order denying his motion under Fed.  R. Civ. P. 60(b).  Our review of the record and the district court's opinion discloses that there was no abuse of discretion.  Accordingly, we dismiss this appeal.   See Werner v. Carbo, 731 F.2d 204, 206 (4th Cir. 1984).  We deny leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED